                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NORTHERN DIVISION
                            CAUSE NO. 2:18-cv-42-D

ALFONZA J. HIGGS, as
ADMINSITRATOR OF THE ESTATE
OF ALONZA HIGGS, Deceased,                                                           PLAINTIFF

vs.

SSC WINDSOR BRIAN OPERATING COMPANY, LLC &
SAVASENIORCARE ADMINISTRATIVE SERVICES, LLC                                       DEFENDANTS

              ORDER GRANTING MOTION TO COMPEL COMPLIANCE
                      WITH ISSUANCE OF SUBPOENAS

       The Court having duly considered Defendants SSC Windsor Brian Operating Company,

LLC and SavaSeniorCare Administrative Services, LLC’s Motion to Compel Compliance with

Issuance of Subpoenas, finds that the motion is well taken and should be granted. The Court

specifically finds that while the documents and records requested to be produced constitute

confidential physician-patient communications which are protected from disclosure pursuant to

the provisions of N.C.G.S. § 8-53 and/or N.C.G.S. § 8-53.13, and, in any event, constitute

protected health information and records that are protected from disclosure pursuant to the

provisions of HIPAA and the regulations promulgated thereunder; the documents and information

contained therein are relevant to the issues in this proceeding and the production and disclosure of

these records and documents is necessary to the proper administration of justice so that production

and disclosure of the records and documents may be compelled pursuant to the provisions of

N.C.G.S. §§8-53, 8-53.13, and the Court also concludes that it has the authority under the federal

statutes, and the regulations promulgated thereunder, particularly including, but not limited to, 45

CFR § 164.512(e)(1)(i), to order the medical providers to produce confidential medical and similar

records constituting “protected health information,” and that for the foregoing reasons, such

production should be required.
        IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Defendants’

Motion to Compel Compliance with Issuance of Subpoenas is hereby granted, and that this Court

orders as follows:

        1.     The following medical providers: Brody School of Medicine – Department of

Internal Medicine, East Carolina University Physicians Family Medicine Center, East Carolina

University Physicians Trauma Surgery, and Roanoke Home Care shall comply with the previously

issued subpoenas, so that Defendants might obtain the requested medical records.

        2.     Providers are ordered to respond to the subpoenas within 15 days of entrance of

this order.

             DONE
Dated: October      and ORDERED this the ____ day of _________________, 2019.
               22, 2019

                                            ______________________________________
                                            Robert T. Numbers, II
                                            United __________________________________
                                                   States Magistrate Judge
                                                   The Honorable James C. Dever, III




                                               2
